EXAMINER’S AMENDMENT
After allowance a lack of antecedent basis was discovered from an prior amendment. Claim 13 is amended to depend from claim 12, as originally filed, in order to alleviate the lack of antecedent basis.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 05/02/2022.
The application has been amended as follows: 
Claim 13 is amended to depend from claim 12.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 3, filed 02/18/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §101 of 11/18/2021 has been withdrawn. 
Applicant’s arguments, see page 6 paragraph 5, filed 02/18/2022, with respect to claim 29 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 11/18/2021 has been withdrawn. 
Applicant’s arguments, see page 7 lines 26-29, filed 02/18/2022, with respect to claims 1, 4, 5, 10, 12, 13, 14, 16-19, and 23-28 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §102(a)(1) of 11/18/2021 has been withdrawn. 
Applicant’s arguments, see page 8 paragraph 1, filed 02/18/2022, with respect to claims 20 and 21 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 of 11/18/2021 has been withdrawn. 

Allowable Subject Matter
Claim 1,4-5,10,12-14,17-21 and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After search the prior art regarded as nearest the claimed invention is Dikovsky (US20160339643 – previously of record). Dikovsky teaches a method for additive manufacturing (abstract, para 0043). Dikovsky further teaches providing an interior voxel with a color value based on the desired color observed from an exterior voxel (paras 0114, 0138, 0149). However, Dikovsky teaches coloring the internal voxels only in a direction normal to the surface, e.g. a column of single voxels while the instant claims require the consideration of at least 2, side-by-side internal voxels for producing the exterior color. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742